              Case 6:18-ap-00098-KSJ      Doc 39     Filed 11/19/19     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:

TERRY HONG-YIN CHAN and,
JACQUELYN ANGIULLI CHAN,                                   Case No.: 6:18-bk-03297-KSJ
                                                           Chapter 7
                  Debtors.
___________________________________/

BAOYANG CHEN,

         Plaintiff,

vs.                                                        Adversary Proceeding No.
                                                           No. 6:18-ap-00098
TERRY HONG-YIN CHAN and,
JACQUELYN ANGIULLI CHAN,

      Defendants.
____________________________________/

                      JOINT MOTION FOR APPROVAL OF COMPROMISE
                             OF CLAIMS UNDER 11 U.S.C. § 523

         Defendants, Terry Hong-Yin Chan and Jacquelyn Angiulli Chan (collectively, the

“Defendants”), and Plaintiff, Baoyang Chen (“Plaintiff,” and together with Defendants, the

“Parties”), by and through their respective counsel, and pursuant to Local Rule 7001-1(r), hereby

file this Joint Motion for Approval of Compromise of Claims Under 11 U.S.C. § 523. In

support, the Parties state as follows:

         1.      On September 7, 2018, the Plaintiff filed his Complaint to Determine

Dischargeability of Debts (Doc. 1) (the “Complaint”) seeking to except alleged debts from

discharge under 11 U.S.C. § 523.




                                               1
             Case 6:18-ap-00098-KSJ         Doc 39     Filed 11/19/19     Page 2 of 4



        2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(e) and (f). Venue of this matter is

appropriate with this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The Parties have negotiated a settlement resolving all claims in the Complaint.

        4.      Pursuant to this settlement, the Parties request that the Court enter stipulated

judgments in the forms attached hereto as Exhibit A ($200,000.00 as to Terry Chan) and Exhibit

B ($15,000.00 as to Jacquelyn Chan) (collectively, the “Stipulated Judgments”).

        5.      The settlement and Stipulated Judgments provide that no execution shall issue or

any other acts to collect on the Stipulated Judgments, except recording and registering them,

until thirty-six (36) months after the entry of the Stipulated Judgments to permit Plaintiff to seek

recovery from third parties. The Stipulated Judgments instruct the Clerk not to permit any such

writs until after that period has passed.

        6.      The settlement also provides that the Defendants shall receive a dollar-for-dollar

reduction of the amounts due under the Stipulated Judgments for the gross amount recovered by

Plaintiff from third parties.

        7.      The dollar-for-dollar reduction of the amount due from Terry Chan begins once

Plaintiff has a gross recovery of $250,000.00 from third parties or other sources.                For

clarification and as an example, if Plaintiff recovers $325,000.00 from third parties or other

sources, the outstanding balance of the judgment against Terry Chan would be reduced to

$125,000.00 ($200,000.00 - $75,000.00).

        8.      The dollar-for-dollar reduction of the amounts due from Jacquelyn Chan begins

once Plaintiff has a gross recovery of any amounts from third parties or other sources.           For

clarification and as an example, if Plaintiff recovers $10,000.00 from third parties or other




                                                 2
             Case 6:18-ap-00098-KSJ          Doc 39    Filed 11/19/19     Page 3 of 4



sources, the outstanding balance of the judgment against Jacquelyn Chan would be reduced to

$5,000 ($15,000.00 - $10,000.00).

       9.      The settlement also permits Terry Chan and Jacquelyn Chan to pay off the

outstanding amounts owed under either Stipulated Judgment at any time.

       10.     Terry Chan and Jacquelyn Chan have the right to request an accounting of funds

recovered by Plaintiff pursuant to the settlement. Plaintiff must also inform Terry Chan and

Jacquelyn Chan if he recovers any funds from third parties or other sources and provide an

accounting of funds to Terry Chan and Jacquelyn Chan at the end of thirty-six months after entry

of the Stipulated Judgments or upon request for a payoff, pursuant to the settlement.

       11.     The Parties request that this Court retain jurisdiction over the Stipulated

Judgments to resolve any disputes under the Settlement Agreement regarding the outstanding

balances of the Stipulated Judgments after any future recovery is made by Plaintiff.

       12.     The settlement also provides that Terry Chan and Jacquelyn Chan shall release

Plaintiff from all claims, and that Plaintiff shall release Terry Chan and Jacquelyn Chan from all

claims over and above the amounts of the Stipulated Judgments. It also requires that Plaintiff

drop or dismiss, as appropriate, Terry Chan and Jacquelyn Chan from other pending lawsuits.

       13.     The settlement also provides that Terry Chan and Jacquelyn Chan shall cooperate

with Plaintiff in other pending lawsuits, and that Terry Chan and Jacquelyn Chan agree to waive

the attorney-client privilege as to certain matters.

       14.     Pursuant to the settlement, the Parties make no admissions of any liability as to

any allegations in this matter.

       15.     Accordingly, the Parties submit that settlement is in the best interest of the Parties

and request entry of an Order approving the settlement.




                                                   3
                  Case 6:18-ap-00098-KSJ     Doc 39    Filed 11/19/19   Page 4 of 4



              WHEREFORE, the Parties respectfully request that this Court enter an Order (i)

approving the settlement, (ii) entering the Stipulated Judgments in the form as attached, (iii)

retaining jurisdiction over the settlement and the Stipulated Judgments to determine any future

balances due thereunder, and (iv) granting such other such relief as the Court deems just and

proper.

              Dated: November 19, 2019

  /s/ Michael A. Nardella (per email            /s/ Christopher D. Cathey
  authorization November 19, 2019)              Christopher D. Cathey, Esq.
  Michael A. Nardella, Esq.                     Florida Bar No. 0663255
  Florida Bar No. 51265                         PORTER, WRIGHT, MORRIS, & ARTHUR,
  John J. Bennett, Esq.                         LLP
  Florida Bar No. 98257                         250 E. Fifth Street, Suite 2200
  NARDELLA & NARDELLA, PLLC                     Cincinnati, OH 45202
  135 W. Central Blvd., Suite 300               Telephone: (513) 369-4214
  Orlando, FL 32801                             Facsimile: (513) 421-0991
  Telephone: (407) 966-2676                     ccathey@porterwright.com
  mnardella@nardellalaw.com
  jbennett@nardellalaw.com
  service@nardellalaw.com
                                                COUNSEL FOR PLAINTIFF
  COUNSEL FOR DEFENDANTS



                                   CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

electronic mail using the Court's CM/ECF system on November 19, 2019 to all parties

participating in CM/ECF in the instant case.



                                                            /s/ Christopher D. Cathey
                                                            Christopher D. Cathey, Esq.


12922894v.1




DMS/12922894v.1


                                                  4
